Title: To George Washington from James Hardie, 23 January 1792
From: Hardie, James
To: Washington, George



Sir
Philadelphia 23d of January 1792

A Copy of a Latin grammar, published by me some time ago accompanies this letter.
As it only treats of the first elements of learning, it can be of no use to you; the perusal of it may however, be of some little advantage to your Grandson.
Could I in a more suitable manner testify my respect for one, who on account of his many & superiour virtues, is by all deservedly named the Father of his Country, & who by the unanimous

vote of a free people, has been raised to the office of their first Magistrate, I could be happy.
As I can give no better, I hope, You will accept of this as a testimony of the profound esteem, with which I am Sir Your most humble Sert

James Hardie

